BOOTH, Judge,
dissenting.
I respectfully dissent. The financial affidavit of appellant indicates that her entire income consists of money designated to the support of the children. I find it completely unreasonable that she be forced to defend appellee’s unsuccessful bid to obtain primary residential custody using these funds, especially where appellee’s financial affidavit indicates that he is in a better financial position than appellant. See, e.g., Eddy v. Napier, 558 So.2d 199 (Fla. 2d DCA 1990).